Citation Nr: 9914318	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-01 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for low back 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from July 1975 to July 1979 
and from June 1980 to July 1992.  This case came before the 
Board of Veterans' Appeals (Board) on appeal of a November 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.

A November 1997 rating decision granted service connection 
for gastrointestinal disability, and assigned a 
noncompensable evaluation effective November 28, 1995,  
secondary to medication taken for the veteran's service-
connected migraine headaches.  An increased evaluation of 10 
percent for service-connected gastrointestinal disability was 
granted by rating decision dated in December 1997, effective 
November 28, 1995.  A notice of disagreement to this 
evaluation was received by VA in January 1998, and a 
supplemental statement of the case was issued in September 
1998.  Since no subsequent correspondence has been received 
on this issue, the issue of entitlement to an evaluation in 
excess of 10 percent for gastrointestinal disability is not 
currently part of the veteran's appeal.  The September 1998 
supplemental statement of the case also granted an increased 
evaluation of 10 percent for low back disability, effective 
March 26, 1996.  The veteran indicated in his January 1998 
substantive appeal that he should be granted 30 percent for 
his low back disability; and this issue is still part of the 
veteran's appeal.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issue of entitlement to an increased 
evaluation for migraine headaches has been obtained.
2.  The veteran's has characteristic prostrating attacks 
averaging once a month over the last several months; his 
headaches are not productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
the veteran's service-connected migraine headaches have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for migraine 
headaches is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Additionally, the Board is satisfied 
that all available evidence necessary for an equitable 
decision on the veteran's appeal has been obtained.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. § Part 4 (1998).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's migraine headaches.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the recent evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

VA outpatient records from March 1995 to May 1996 reveal that 
the veteran complained of migraine headaches on several 
occasions.  It was noted in November 1995 that his migraines 
were under fair control.  It was reported in March 1996 that 
the veteran had sinus problems and migraines, which averaged 
twice a month.  

On VA examination in May 1996, the veteran noted that his 
migraine headaches could last from 2 hours to 3 days and that 
he averaged approximately 2-3 headaches a month.  His 
headaches were described as stereotypical.  They started in 
the left parietal temporal area.  He also experienced some 
sensitivity to light, which was followed by throbbing of the 
head and, at times, tenderness of the scalp.  He would then 
get nauseated.  He indicated that his headaches were helped 
if he took his medication at the onset.  The diagnosis was 
migraine headaches.

The veteran complained on VA examination in September 1996 of 
a history of migraine headaches approximately 3-4 times a 
month.  He said that although medication helped, the 
headaches were occasionally intractable.  He indicated that 
he had missed approximately 5 days of work a year due to his 
headaches.  Neurological examination was within normal 
limits.  The impression was migraine cephalalgia.

VA outpatient records from October 1996 to July 1997 reveal 
complaints of migraine headaches.  The veteran said in July 
1997 that he had migraines 3-4 times a month.

On VA examination in February 1998, the veteran complained of 
headaches that averaged 4 times a month, lasting an average 
of 12 hours at a time, with photophobia and occasional 
blurred vision.  The veteran said that he was unable to 
function with 50 percent of his headaches.  He had nausea 
with all of his headaches but vomited only about 10 percent 
of the time.  He indicated that he had missed 2-3 days of 
work since July 1997 due to migraines.  His medication helped 
with approximately 25 percent of the headaches if he took it 
as soon as the headache started.  No neurological deficit was 
found on examination.  Migraine headaches were diagnosed.

The veteran was hospitalized at a VA hospital later in 
February 1998 with gastrointestinal problems.  The discharge 
diagnoses included migraine headaches.

The veteran testified at a personal hearing at the RO in 
March 1998 that he can hardly function when he has migraine 
headaches, that he has migraines at least once a week, and 
that a log he kept indicates that he had migraines on 4 days 
in March 1998.

The veteran is currently assigned a 10 percent evaluation for 
his headaches under Diagnostic Code 8100.  A 10 percent 
evaluation is granted for migraine headaches that involve 
characteristic prostrating attacks averaging once in two 
months over the last several months; a 30 percent evaluation 
is warranted for migraine headaches that involve 
characteristic prostrating attacks occurring on an average 
once a month over the last several months; and a 50 percent 
evaluation is assigned for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The evidence of record indicates that the veteran is 
receiving medication and outpatient treatment for his 
migraine headaches, which he contends occur approximately 3-4 
times a month and can involve photophobia, blurred vision, 
nausea, and sometimes, vomiting.  His headaches can last 
anywhere from 2 hours to 3 days.  The veteran was generally 
consistent in his headache complaints and complained of 
headaches both on VA examinations and in outpatient records 
on file.  He said on VA examination in September 1996 that he 
missed approximately 5 days of work a year secondary to 
headaches.  He indicated on VA examination in February 1998 
that he was unable to function with approximately 50 percent 
of his headaches and that he had missed 2-3 days of work 
since July 1997 due to headaches.  Consequently, the Board 
finds that the veteran's migraine symptomatology more nearly 
approximates the criteria for an increased evaluation of 30 
percent, which involves characteristic prostrating attacks 
that have averaged once a month over the past several months.  
38 C.F.R. § 4.7.  A higher evaluation is not warranted 
because the veteran's headaches do not cause severe economic 
inadaptability, since they are helped by medication and he 
had missed only 2-3 days of work between July 1997 and 
February 1998.


ORDER

An increased evaluation of 30 percent is warranted for 
migraine headaches, subject to the criteria applicable to the 
payment of monetary benefits.


REMAND

The Board notes that the May and September 1996 and February 
1998 VA orthopedic examination reports do not include an 
adequate assessment of the functional impairment associated 
with the veteran's service-connected low back disability, 
such as whether there is any weakness, excess fatigability, 
or flare-ups.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Additionally, the veteran has not been given all pertinent VA 
regulations on this disability.  Id.

Because of the above, additional development is required 
prior to final disposition of the increased rating issue of 
entitlement to an increased evaluation for low back 
disability.  Therefore, this case is REMANDED to the RO for 
the following actions:

1.  The RO should request that the 
veteran identify the complete names, 
addresses and dates of treatment for all 
health care providers, including private 
physicians and VA, who have treated the 
veteran for his service-connected low 
back disability since May 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file all 
records identified by the veteran which 
are not already of record.

2.  When the above development has been 
completed, the veteran should be afforded a 
VA examination by an orthopedist to 
determine the current severity of his 
service-connected low back disability. All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding whether 
pain significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to an increased evaluation 
for service-connected low back 
disability, to include consideration of 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, and 
4.45.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case on the 
issue of entitlement to an increased 
evaluation for low back disability and 
provide the veteran and his 
representative with an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

